Title: To George Washington from Tobias Lear, 27 March 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia March 27th 1791

Since I had the honor to write to you on the 24th Inst. I have been informed that the Indians on the frontier of New York have lately given indications of a hostile disposition—and that the legislature of that State were about to take some measures of a temporary nature for conciliating the Indians—or, if that should prove ineffectual, to defend their frontiers. These measures, however, it was said, are not, by any means, intended to interfere with any arrangements of the General Government. They are only for the moment, and are to cease as soon as anything relative to the object can be carried into effect by the General Government. This Account I give as it was related to me on Friday evening by Mr Coxe—who informed me that it was received by Colo. Hamilton in a letter from Mr King.
The Secretary of the Treasury has just now sent for a Commission to be filled up with the name of General Edwd Hand, who will accept the Appointment of Inspector of one of the Surveys of this district.
I have heard nothing from Mr Fraunces since I informed his son of the terms upon which he would be admitted into the family. His son told me on Thursday last that he had written to his father as soon as he received my letter, which he had enclosed for his father’s information; and as he had requested that he would let him know immediately if he should not incline to come, he presumes, from his having heard nothing from him, that he may be expected in a few days. Mr & Mrs Hyde have not yet gone out of the family. They denied that they might continue for a few days (unless some other person came in in their stead) until he could make some arrangements, for their support after leaving the family without going to the expense of boarding which he could illy bear. This being but a reasonable request was granted—and they have continued to do such duties as they have heretofore done. Tomorrow or next day they expect to take

their departure, but I do not know what plan they have fixed upon. They have delivered up the things which were committed to their charge, and with as little wear & tare as could be expected—so far they may have credit.
This letter will be directed to Mount Vernon, and Mr Jefferson suggested to me an idea to-day, of direct letters in future, which appears to be a good one—it is, to request the Post-Master of this place to make up a particular packet of such letters as may be sent to the Office for you, and direct them to the President of the United States, without enclosing them in the Mail for any particular place—and as the Mail is opened at every post-town on the Road, the Post-Masters will be able, either to deliver the letters to you if you should be at the place (of which they will certainly know) or forward or detain them as your progress may require. As it was your intention to return by a rout different from the common post road, you will then be better able to give directions for conveying letters to you than we are to calculate it.
Mrs Lear & the little boy are well. We unite in best respects & most sincere affection for you, with—Sir, Your Obliged & very Hble Servt

Tobias Lear.

